This is an action to recover of the defendants, jointly and severally, on the causes of action alleged in the complaint.
The action was tried on the demurrer to the complaint filed by the defendant, town of Morganton. The demurrer was sustained.
From judgment dismissing the action as to the defendant, town of Morganton, the plaintiff appealed to the Supreme Court. *Page 675 
Conceding without deciding that a cause of action is alleged in the complaint against the defendant, town of Morganton, for damages resulting from the failure of said defendant to discharge the duties imposed by law upon said defendant, while the plaintiff was confined in the county jail of Burke County, we are of opinion that nevertheless, the demurrer was properly sustained for the reason that there is a misjoinder in the complaint of both parties and causes of action. In such case, the decisions of this Court are to the effect that the demurrer should be sustained and the action dismissed. Sasser v. Bullard, 199 N.C. 562, 155 S.E. 248, and cases cited in the opinion in that case. The judgment is
Affirmed.